DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8, 10-11, 13-14, 16-18, 24 and 26-28 are allowable. The restriction requirement among the Medical Device Species, as set forth in the Office action mailed on June 29th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 29th, 2021 is withdrawn.  Claims 8, 10, 14 and 16, directed to Species I, Figure 1, Subspecies 1b; Figures 5-6 are no longer withdrawn from consideration because the claim(s) require all the limitations of an allowable claim. However, claims 9 and 15, directed to Species II, Figure 7 remain withdrawn from consideration because they do not all  require all the limitations of an allowable claim. It is noted that claims 9 and 15 have been cancelled by Examiner’s Amendment, see below. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew J. Paprocki (Reg. No. 60,308) on May 16th, 2022.
The application has been amended as follows: 
AMEND CLAIM 1:
A medical device for directionally focusing energy to a treatment site comprising: 
a shaft including an elongated body defining a proximal portion and a distal portion opposite the proximal portion, the distal portion including at least one electrode, wherein the at least one electrode is fixedly coupled at a position relative to the shaft; 
a permeable sheath at least partially surrounding the at least one electrode, the permeable sheath being impermeable to an insulation material and permeable to a pulsed electric field, the permeable sheath and the at least one electrode defining an insulation cavity therebetween; 
the at least one electrode being configured to deliver a pulsed electric field; and 
the insulation material being a displaceable material that fills a portion of the insulation cavity, wherein the insulation material is configured to translate relative to a surface of the at least one electrode in response to contact between the permeable sheath and a treatment site such that the insulation material is in contact with only a non-contact portion of the at least one electrode and energy of the delivered pulsed electric field 
AMEND CLAIM 6:
The medical device according to claim 1, wherein the permeable sheath is configured to cause the energy to flow from the contact portion of the at least one electrode.
REJOIN CLAIM 8
CANCEL CLAIM 9
REJOIN CLAIM 10
AMEND CLAIM 11:
A medical system for directionally focusing energy to a treatment site comprising: 
a medical device including: 
a shaft having an elongated body defining a proximal portion and a distal portion opposite the proximal portion, the shaft including a plurality of electrodes, wherein at least one electrode of the plurality of electrodes is fixedly coupled at a position relative to the shaft; and Application No. 16/242,081Page 5 of 12 Response to March 21, 2022 Office Action Attorney Docket No. C00017996.US01 (215364-9091-US02) 
a permeable sheath at least partially surrounding the at least one electrode of the plurality of electrodes, the permeable sheath being permeable to a pulsed electric field and impermeable to an insulation material, the permeable sheath and the at least one electrode of the plurality of electrodes defining an insulation cavity therebetween for enclosing the insulation material; 
the at least one electrode of the plurality of electrodes being configured to deliver a pulsed electric field; and 
the insulation material being a displaceable material that fills a portion of the insulation cavity, wherein the insulation material is configured to translate relative to a surface of the at least one electrode in response to contact between the permeable sheath and a treatment site such that the insulation material is in contact with only a non-contact portion of the at least one of the plurality of electrodes and energy of the delivered pulsed electric field 
REJOIN CLAIM 14
CANCEL CLAIM 15
REJOIN CLAIM 16

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most comprising a shaft (14) including an elongate body defining a proximal and distal portion. The distal portion includes at least one electrode (electrode(s) 34) having a contact portion and is surrounded by a permeable sheath (balloon 20) permeable to a pulsed electric field delivered by the at least one electrode. The permeable sheath and the at least one electrode necessarily define an insulation cavity therebetween.  
Regarding independent claim 1, although the prior art teaches a similar device, the prior art fails to teach all of the limitations of, or render obvious, the claimed  medical device for directionally focusing energy to a treatment site including, “a shaft including an elongated body defining a proximal portion and a distal portion opposite the proximal portion, the distal portion including at least one electrode, wherein the at least one electrode is fixedly coupled at a position relative to the shaft; a permeable sheath at least partially surrounding the at least one electrode, the permeable sheath being impermeable to an insulation material and permeable to a pulsed electric field, the permeable sheath and the at least one electrode defining an insulation cavity therebetween; the at least one electrode being configured to deliver a pulsed electric field; and the insulation material being a displaceable material that fills a portion of the insulation cavity, wherein the insulation material is configured to translate relative to a surface of the at least one electrode in response to contact between the permeable sheath and a treatment site such that the insulation material is in contact with only a non-contact portion of the at least one electrode and energy of the delivered pulsed electric field is directed only through the a contact portion of the at least one electrode” as recited in independent claim 1 in combination with the other limitations of the claim. 
Accordingly claims 2-8, 10, 24 and 27 are allowed due to their dependency on independent claim 1. 
Regarding independent claim 11, although the prior art teaches a similar device, the prior art fails to teach all of the limitations of, or render obvious, the claimed  medical system for directionally focusing energy to a treatment site comprising a medical device  including, “a shaft having an elongated body defining a proximal portion and a distal portion opposite the proximal portion, the shaft including a plurality of electrodes, wherein at least one electrode of the plurality of electrodes is fixedly coupled at a position relative to the shaft; and Application No. 16/242,081Page 5 of 12Response to March 21, 2022 Office ActionAttorney Docket No. C00017996.US01 (215364-9091-US02)a permeable sheath at least partially surrounding the at least one electrode of the plurality of electrodes, the permeable sheath being permeable to a pulsed electric field and impermeable to an insulation material, the permeable sheath and the at least one electrode of the plurality of electrodes defining an insulation cavity therebetween for enclosing the insulation material; the at least one electrode of the plurality of electrodes being configured to deliver a pulsed electric field; and the insulation material being a displaceable material that fills a portion of the insulation cavity, wherein the insulation material is configured to translate relative to a surface of the at least one electrode in response to contact between the permeable sheath and a treatment site such that the insulation material is in contact with only a non-contact portion of the at least one of the plurality of electrodes and energy of the delivered pulsed electric field is directed only through a contact portion of the at least one of the plurality of electrodes, “as recited in independent claim 11 in combination with the other limitations of the claim.
Accordingly claims 13-14, 16-18, 26 and 28 are allowed due to their dependency on independent claim 11. 
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest, or make obvious each and every limitation set forth in independent claim 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-8, 10-11, 13-14, 16-18, 24 and 26-28 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794